Exhibit 10.7

 

MMA Events Cooperation Agreement

 

Party A: Pure Heart Entertainment Pte Ltd

 

Address: 7500A Beach Road # 12-313 The Plaza, Singapore 199591

 

Party B: Qingdao Quanyao Sports Consulting Co., Ltd.

 

Address: No.7I, Jin Fu Building Tower B, 22 Shandong Road, Shinan district,
Qingdao City, Shandong Province, China

 

Whereas:

 

(A) Party A is a wholly owned subsidiary of Rebel Group, Inc. ("Rebel"), its
business is to organize, promote and hosted MMA (RLT stroke MMA) events,
distribute through the web and social media, and the sale of broadcast rights to
TV stations. Rebel wholly-owned subsidiary SCA Capital Limited ("SCA") owns the
"Rebel IP" brand names and trademarks of Rebel Fighting Championship (“Rebel
IP”) and MMA belt.

 

(B) Party B has a wide network of contacts, and in organizing sports MMA
tournaments business in Qingdao.

 

(C) To focus on both strengths and are committed to jointly develop China's MMA
events business, integration of resources, complementary advantages,
benefit-sharing, through friendly consultations, both parties reached the
following cooperation agreement observations:

 

Article 1: The Cooperation relations between Party A and B

 

1.1. Both parties agree to commit under the terms and conditions of this
Agreement, each providing detailed event information to actively cooperate with
each other and work with each other.

 

1.2 This Agreement is a general cooperation agreement, on the basis of the
contents of this agreement, the both parties agreed, to enter into a separate
Supplemental Agreement if there are other for projects.

 



 

 

Article 2: Duties and obligations of both parties

 

2.1 Party A event organization responsibilities include providing content; the
selection of fighters and referees; to participate in potential advertisers and
sponsors negotiations, event venue and event quality control.

 

2.2 Party B is responsible for the venue, local authorities’ permit approvals,
local operation and personnel and event management.

 

2.3. Party A procure SCA Rebel Fighting Championship to use for the event.

 

2.4 Before entering into the agreement with the venue and other contractors to
promote the event, Party B shall keep confidential all information and data and
shall not disclose to third parties without the consent of Party A.

 

Article 3: Cooperation and cost allocation

 

3.1. Party A shall be responsible for its foreign employees’ travelling and
lodging expenses.

 

3.2. Party B is overall responsible for local event costs, foreign and local
fighters’ fees, lighting, sound, promotion, public relations and security and so
on.

 

3.3. Party B will pay Party A management fee of USD200,000 and royalty fee of
USD50, 000 to Party A to organize and manage each event.

 

3.4 Each party will bear their own respective income tax.

 

Article 4: Breach of agreement

 



4.1 The present contract cannot be unilaterally modified or dissolved without
the written consent of both parties.

 

4.2. Both parties strictly abide by this agreement to fulfil their obligations
according to the terms of the agreement.

 

4.3. In case of a default, the observant party will serve written notice to the
defaulting party to request compensation for the consequences caused by the
breach of contract. 14 days after the notice of default and if defaulting party
did not stopped defect actively, observant party has right to terminate this
agreement, and this does not mean the lifting liability of the defaulting party.

 

 2 

 

 

Article 5: Settlement of Disputes

 

5.1 All disputes arising from the implementation of this Agreement, the Parties
shall first be resolved through consultation. If negotiation fails, either party
may submit to Beijing Arbitration Commission for ruling.

 

Article 6: duration of the contract

 

6.1. The term of this contract is for one year with effect from 1st March 2015
and ending 29th February 2016. 30 days before the expiration of the contract,
both parties to negotiate to decide whether to renew the contract.

 

Article 7: Validity of the contract

 

7.1. The original contract in duplicate, each party holds one, to be signed by
authorized person from both parties (or seal) and shall be effective from the
date of signing.

 

Party A Party B    

Authorized Representative:



Authorized Representative:

    Date of signing: March 1, 2015 Date of signing:

 

 

3

 



